         Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL, AND INDUSTRY FUND; THE
TRUSTEES OF THE NEW YORK CITY CARPENTERS
RELIEF AND CHARITY FUND; THE NEW YORK CITY
AND VICINITY CARPENTERS LABOR-                                   OPINION AND ORDER
MANAGEMENT CORPORATION; and THE NEW YORK                              19 Civ. 6132 (ER)
CITY DISTRICT COUNCIL OF CARPENTERS,
                             Petitioners,

                          – against –

W.W. TIMBERS, INC.,
                             Respondent.


Ramos, D.J.:

       Two union benefit funds, Trustees of the New York City District Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,

Educational, and Industry Fund (the “ERISA Funds”), and the Trustees of the New York City

Carpenters Relief and Charity Fund (the “Charity Fund”), along with the associated labor-

management organizations, the New York City and Vicinity Carpenters Labor-Management

Corporation and the New York City District Council of Carpenters (the “Union”), petition the

Court to confirm an arbitration award against W.W. Timbers, Inc. (“W.W. Timbers”), pursuant

to Section 301 of the Labor Management Relations Act of 1947 (“LMRA”). 29 U.S.C. § 185.

For the reasons stated below, the petitioners’ motion is GRANTED.
          Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 2 of 10



   I.      BACKGROUND

        A. Factual Background

        de petitioners are all labor-related organizations that function for the beneﬁt of

carpenters in the New York City area. de ERISA Funds are trustees of several labor-

management trust funds organized and operated in accordance with the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., based in New York City.

Doc. 1 ¶ 4. de Charity Fund is a 501(c)(3) charitable organization based in New York City. Id.

¶ 5. de Labor-Management Corporation and the Union are labor-management organizations

based in New York as well. Id. ¶¶ 6, 7. de respondent, W.W. Timbers, is an Illinois corporation

that has employed carpenters aﬃliated with the petitioners. Id. ¶ 8.

        In October 1997, W.W. Timbers entered into an agreement (the “International

Agreement”) with the United Brotherhood of Carpenters and Joiners of America (“UBCJA”), a

labor union employed by the Funds. Id. ¶ 9. de International Agreement provides that the

“[p]ayment of annuity, pension, and/or health and welfare contributions for an employee’s work

in each locality shall be made to such funds and in such amounts as are identiﬁed in the

applicable collective bargaining agreement for that locality . . . .” Doc. 1, Ex. A, Art. II. de

International Agreement further states that it will:

         remain in effect for three (3) years from [the execution date], and it shall
         automatically renew itself for subsequent three-year periods unless written
         notice to terminate is given by either party to the other . . . not more than ninety
         (90), and not less than (60), days prior to its expiration date or the expiration
         date of any renewal period.

Id., Art. VIII. Neither W.W. Timbers nor UBCJA has ever provided notice to terminate the

International Agreement. Doc. 1 ¶ 14.




                                                  2
          Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 3 of 10



       de International Agreement binds W.W. Timbers to the UBCJA collective bargaining

agreement (“CBA”). Doc. 1, Ex. B, Art. XV, § 3. de CBA requires W.W. Timbers to remit

contributions to the Funds for every hour worked by its employees within the trade and

geographical jurisdiction of the Union. Id., Art. XV, § 1. It further requires W.W. Timbers to

furnish its books and payroll records when requested by the Funds for the purpose of conducting

an audit to ensure compliance with required beneﬁt fund contributions. Id. It is a violation of

the International Agreement “for any signatory Employer to fail to furnish proper records when

requested, for the purpose of completing an audit.” Id.

       de CBA contains an arbitration clause. It states that when a “dispute or disagreement

arise[s] between the parties hereto . . . concerning any claim arising from payments to the Fund

of principal and/or interest which is allegedly due, either party may seek arbitration of the

dispute before an impartial arbitrator . . . .” Id., Art. XV, § 7. Permissible impartial arbitrators

include Roger Maher, Ruth Raisfeld, or Howard Edelman. Id. During arbitration, the arbitrator

“shall have full and complete authority to decide any and all issues raised by the submission and

to fashion an appropriate remedy.” Id. An arbitrator’s award “shall be ﬁnal and binding upon the

parties hereto and the individual Employer, if any, and shall be wholly enforceable in any court

of competent jurisdiction.” Id. If the Funds are required to arbitrate a dispute over unpaid

contributions, they are entitled to collect: (1) delinquent contributions; (2) interest on the unpaid

contributions at the prime rate of Citibank plus 2%; (3) liquidated damages in the amount of 20%

of the unpaid contributions; and (4) reasonable costs and attorneys’ fees incurred by the Funds in

collecting the delinquencies. Id., Art. XV, § 6. de Funds’ collection policy states that

“attorney’s fees shall be assessed against a delinquent employer, at the same hourly rate charged




                                                   3
          Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 4 of 10



to the Funds for such services . . . for all time spent by Collection Counsel in collection eﬀorts . .

. .” Doc. 1, Ex. D, § V(6).

       A dispute between the parties arose when the Funds conducted an audit covering the

period from October 1, 2003 through June 30, 2008. Doc. 1 ¶ 20. de audit revealed that W.W.

Timbers failed to remit all required contributions to the Funds. Id. de Funds initiated

arbitration before the designated arbitrator, Roger E. Maher (the “Arbitrator”). Id. ¶ 21. de

Funds sent notice to W.W. Timbers that a hearing would be held on February 7, 2019. Id., Ex. E.

W.W. Timbers attended the hearing by telephone. Id., Ex. F. de Arbitrator rendered his written

decision on February 11, 2019. Id., Ex. F.

       de Arbitrator found that W.W. Timbers violated the CBA when it failed to remit all

required contributions to the Funds. Id. ¶ 23. de Arbitrator determined that W.W. Timbers was

delinquent in paying rate diﬀerential fringe beneﬁt contributions due under the agreement, and

ordered W.W. Timbers to pay the Funds a sum of $14,258.28, consisting of: (1) principal

contributions of $3,846.75; (2) interest of $3,616.70; (3) liquidated damages of $3,616.70; (4)

non-audit late payment interest of $1.97; (5) promotional funds of $18.16; (5) court costs of

$400; (6) attorney’s fees of $1,500; (7) arbitrator’s fees of $500; and (6) audit costs of $958. Id.,

Ex. F. de Arbitrator also found that an interest rate of 7.5% from the date of the issuance of the

award was appropriate. Id. In rendering his award, the Arbitrator looked to the CBA and stated:

       This Contract obligated the Respondent-Employer to make certain payments to
       Fringe Benefit Trust Funds on behalf of all its carpenter employees pursuant to
       schedules set forth in the Agreement. In addition, it authorized the Petitioners to
       conduct an audit of the Respondent-Employer’s books and records in order to verify
       that all the required contributions were made to each of the aforesaid Fringe Benefit
       Trust Funds maintained by the Petitioners. In accordance with this auditing
       provision, an accountant employed by the Petitioners, with the consent of the
       Respondent, performed an audit of the books and records of the Respondent herein.




                                                  4
          Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 5 of 10



Id. In making his decision, the Arbitrator also relied on the auditor’s testimony. Id. de auditor

stated that he performed an audit of W.W. Timbers’ books, and fringe beneﬁt contributions on

rate diﬀerentials were discovered in the amount of $3,846.75 for the period of October 1, 2003

through June 30, 2008. Id. de auditor forwarded a copy of his summary report to W.W.

Timbers. Id. de auditor then stated that, subsequently, the Funds and W.W. Timbers agreed on

a settlement of $6,500. Id. W.W. Timbers never signed the settlement agreement or paid the

$6,500. Id. At the hearing, W.W. Timbers’ representative, who appeared via telephone, stated

that the company had never received the settlement document. Id. In light of this representation,

the Funds oﬀered W.W. Timbers until the close of business the following day, February 8, 2019,

to accept the original $6,500 oﬀer. Id. de Arbitrator made clear that if the oﬀer was not

accepted, he would issue an award for the full amount of the Funds’ claim for $14,458.28. Id.

W.W. Timbers did not accept the settlement oﬀer, and the Arbitrator issued the full award. Id.

       de Funds’ attorneys, Nicole Marimon and Adrianna Grancio, of the law ﬁrm Virginia &

Ambinder, LLP (“V&A”), billed their time at $275 per hour for work performed in connection

with this action, and legal assistants billed their time at a rate of $120 per hour. Id. ¶¶ 30–31; see

also id., Ex. G. dese rates were determined as a result of negotiations between V&A and the

Funds. Id. ¶ 33. V&A’s total billings in this matter amount to $797.50, reﬂecting 2.90 hours of

work. Id., Ex. G. V&A also incurred $75 in costs in connection with this matter. Id. ¶ 35.

       B. Procedural History

       On July 1, 2019, the Funds ﬁled the instant petition to conﬁrm arbitration. Doc. 1.

Petitioners served W.W. Timbers on July 11, 2019. Doc. 9. W.W. Timbers failed to answer

within 21 days. Doc. 10. de petition is therefore considered unopposed. Id.




                                                  5
           Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 6 of 10



   II.      LEGAL STANDARD
         A. Standard for Conﬁrming Arbitrations

         Conﬁrmation of an arbitral award normally takes the form of a summary proceeding that

converts a ﬁnal arbitration award into a judgment of the court. D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). de court is required to grant the award unless it is

vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a judicial decree

conﬁrming an award receives “streamlined treatment as a motion, obviating the separate contract

action that would usually be necessary to enforce or tinker with an arbitral award in court.” Hall

St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

         In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal quotation marks and punctuation omitted) (quoting Folkways Music

Publishers, Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993)). It is not necessary that the arbitrator

explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal quotation marks omitted) (quoting Barbier v. Shearson Lehman Hutton Inc., 948

F.2d 117, 121 (2d Cir. 1991)). In short, as long as there is “a barely colorable justiﬁcation for the

outcome reached,” a court should enforce an arbitration award ‒‒ even if it disagrees with it on

the merits. Landy Michaels Realty Corp. v. Local 32B–32J, Serv. Employees Int’l Union, 954

F.2d 794, 797 (2d Cir. 1992) (internal quotation marks and citation omitted).

         B. Summary Judgment Standard

         An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110; see also Trs. for Se Mason

                                                  6
         Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 7 of 10



Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v.

Earth Constr. Corp., No. 15 Civ. 3967 (RA), 2016 WL 1064625, at *3 (S.D.N.Y. Mar. 15, 2016)

(“A district court should treat an unanswered petition to conﬁrm or vacate as an unopposed

motion for summary judgment and base its judgment on the record.” (internal quotation marks

and citation omitted)). Summary judgment is appropriate where “the movant shows that there is

no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’

if the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR

Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it

might aﬀect the outcome of the litigation under the governing law. Id.

       Even if a motion for summary judgment is unopposed, courts are required to “review the

motion . . . and determine from what it has before it whether the moving party is entitled to

summary judgment as a matter of law.” Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373

F.3d 241, 246 (2d Cir. 2004) (internal quotation marks omitted) (quoting Custer v. Pan Am. Life

Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). “[W]hen a nonmoving party chooses the perilous

path of failing to submit a response to a summary judgment motion, the district court may not

grant the motion without ﬁrst examining the moving party’s submission to determine if it has met

its burden of demonstrating that no material issue of fact remains for trial.” Amaker v. Foley,

274 F.3d 677, 681 (2d Cir. 2001).

       If the burden of proof at trial would fall on the movant, that party’s “own submissions in

support of the motion must entitle it to judgment as a matter of law.” Albee Tomato, Inc. v. A.B.

Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir. 1998). de Court must 'construe the facts in

the light most favorable to the non-moving party and must resolve all ambiguities and draw all



                                                 7
             Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 8 of 10



reasonable inferences against the movant.' Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(internal quotation marks omitted) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126

(2d Cir. 2004)).

    III.      DISCUSSION

              A. Confirmation of the Arbitration Award

           The Court has conducted a limited review of the arbitration agreement entered into by the

parties and the ensuing arbitration award. The Arbitrator was acting within the scope of his

authority, as granted to him by the CBA. Doc. 1, Ex. A, Art. XV, Sec. 7. The CBA permitted

either party to seek arbitration in front of an impartial arbitrator in the event of a dispute. Id.

The CBA specified that any arbitration was to take place before one of three arbitrators, one of

whom was the arbitrator assigned here. Id. In reviewing the case, the Arbitrator had “full and

complete authority to decide any and all issues raised by the submission.” Id.

           In making his determination, the Arbitrator relied on the CBA, the auditor’s summary

report, and the testimony of the auditor and W.W. Timber’s representative. Doc. 1, Ex. G. There

is much more than a “barely colorable justification for the outcome reached.” Landy, 954 F.2d at

797; see also Trs. of New York City Dist. Council of Carpenters Pension Fund v. Dejil Sys., Inc.,

No. 12 Civ. 005 (JMF), 2012 WL 3744802, at *3 (S.D.N.Y. Aug. 29, 2012) (“Where, as here,

there is no indication that the decision was made arbitrarily, exceeded the arbitrator’s

jurisdiction, or otherwise was contrary to law, a court must confirm the award upon the timely

application of any party.”). Thus, based on the record provided, together with the appropriate

narrow level of review, the Court finds that there is no disputed issue of material fact and

confirms all portions of the arbitration award.




                                                   8
          Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 9 of 10




           B. Attorney’s Fees, Costs, and Post-Judgment Interest

       Courts “have routinely awarded attorney[’]s fees in cases where a party merely refuses to

abide by an arbitrator’s award without challenging or seeking to vacate it through a motion to the

court.” Trs. of the N.Y. City Dist. Council of Carpenters Pension Fund v. Alliance Workroom

Corp., No. 13 Civ. 5096 (KPF), 2013 WL 6498165, at *6 (S.D.N.Y. Dec. 11, 2013) (quoting

Abondolo v. H. & M.S. Meat Corp., No. 07 Civ. 3870 (RJS), 2008 WL 2047612, at *4 (S.D.N.Y.

May 12, 2008)) (collecting cases). Given that W.W. Timbers has not abided by the arbitration

award and has failed to participate in this action, the Court finds that an award of attorney’s fees

and costs is appropriate.

       The Court has reviewed the records supporting 2.9 hours of attorney work at a rate of

$275 per hour for the work of one partner and one associate, and at a rate of $120 per hour for

the services of legal assistants. Doc. 1 ¶¶ 30–34. Courts within this District have found

attorney’s fees at similar rates involving similar matters to be reasonable. See Trs. of the N.Y.

City Dist. Council of Carpenters Pension Fund v. Metro Fine Mill Work Corp., 2015 WL

2234466, at *5 (S.D.N.Y. May 12, 2015) (approving rates of $225 for V&A’s associates and

$100 for its legal assistants). The Court agrees, and finds the $75 in costs incurred for this action

reasonable, as well.

       de Court also grants post-judgment interest on the full judgment amount pursuant to 28

U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996) (“de award of post-

judgment interest is mandatory on awards in civil cases as of the date judgment is entered.”).




                                                  9
          Case 1:19-cv-06132-ER Document 12 Filed 04/21/20 Page 10 of 10



   IV.      CONCLUSION
         For the reasons stated above, Plaintiff’s motion is GRANTED. The arbitration award is

confirmed, and the Clerk of the Court is directed to enter judgment in favor of the petitioners in

the amount of $14,458.28 pursuant to the award, plus interest accruing at the annual rate of 7.5%

from February 11, 2019 until the date of entry of judgment. The Clerk is also directed to add

$797.50 in attorney’s fees, and $75 in costs. This judgment shall accrue post-judgment interest

as mandated by 28 U.S.C. § 1961. A copy of this decision will be mailed to W.W. Timbers. The

Clerk of the Court is respectfully directed to close the case.


         It is SO ORDERED.


Dated:    April 21, 2020
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.




                                                 10
